
	

113 HR 337 IH: To require States to carry out Congressional redistricting in accordance with a process under which members of the public are informed of redistricting proposals and have the opportunity to participate in the development of such proposals prior to their adoption, and for other purposes.
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 337
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Cooper introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require States to carry out Congressional
		  redistricting in accordance with a process under which members of the public
		  are informed of redistricting proposals and have the opportunity to participate
		  in the development of such proposals prior to their adoption, and for other
		  purposes.
	
	
		1.Short Title; Finding of
			 Constitutional Authority
			(a)Short
			 TitleThis Act may be cited
			 as the Redistricting Transparency Act of 2013.
			(b)FindingCongress finds that it has the authority to
			 require States to follow certain procedures in carrying out Congressional
			 redistricting after an apportionment of Members of the House of Representatives
			 because—
				(1)the authority granted to Congress under
			 article I, section 4 of the Constitution of the United States gives Congress
			 the power to enact laws governing the time, place, and manner of elections for
			 Members of the House of Representatives; and
				(2)the authority
			 granted to Congress under section 5 of the fourteenth amendment to the
			 Constitution gives Congress the power to enact laws to enforce section 2 of
			 such amendment, which requires Representatives to be apportioned among the
			 several States according to their number.
				2.Requiring
			 Redistricting to be Conducted Under Procedures Providing Opportunity for Public
			 Participation
			(a)Requirement
				(1)In
			 generalNotwithstanding any other provision of law, any
			 Congressional redistricting conducted by a State shall be conducted in
			 accordance with a process under which the entity responsible for developing
			 Congressional redistricting plans in the State (hereafter in this Act referred
			 to as the State redistricting entity)—
					(A)in accordance with
			 section 3, establishes and operates an Internet site;
					(B)in accordance with
			 section 4, provides opportunities for participation by members of the public in
			 the initial development of such plans;
					(C)in accordance with
			 section 5, provides opportunities for members of the public to respond to the
			 proposed final Congressional redistricting plan; and
					(D)in accordance with
			 section 6, notifies members of the public regarding the final Congressional
			 redistricting plan adopted for the State.
					(2)Other procedures
			 permittedNothing in this Act
			 or the amendments made by this Act may be construed to prohibit a State from
			 conducting Congressional redistricting in accordance with such procedures as
			 the State considers appropriate, to the extent that such procedures are
			 consistent with the applicable requirements of this Act and the amendments made
			 by this Act.
				(3)No effect on
			 redistricting for State or local electionsNothing in this Act or
			 the amendments made by this Act may be construed to affect any procedures a
			 State or a unit of local government in a State may use to conduct redistricting
			 with respect to elections for State or local offices.
				(b)Conforming
			 AmendmentSection 22(c) of
			 the Act entitled “An Act to provide for the fifteenth and subsequent decennial
			 censuses and to provide for an apportionment of Representatives in Congress”,
			 approved June 18, 1929 (2 U.S.C. 2a(c)), is amended by striking “in the manner
			 provided by the law thereof” and inserting: “in a manner consistent with the
			 requirements of the Redistricting Transparency Act of 2013”.
			3.Public Internet
			 Site for State Redistricting Entity
			(a)Establishment
			 and Operation of SiteEach
			 State redistricting entity shall establish and maintain a public Internet site
			 which meets the following requirements:
				(1)The site is
			 updated continuously to provide advance notice of meetings held by the entity
			 and to otherwise provide timely information on the entity’s activities.
				(2)The site contains
			 the most recent available information from the Bureau of the Census on
			 voting-age population, voter registration, and voting results in the State,
			 including precinct-level and census tract-level data with respect to such
			 information, as well as detailed maps reflecting such information.
				(3)The site permits
			 any individual to submit comments on any plan proposed by the entity, and to
			 submit questions, comments, and other information with respect to the entity’s
			 activities.
				(4)The site includes
			 any other information the entity is required to post under this Act.
				(b)Deadline for
			 Posting of Comments Submitted by PublicThe State redistricting
			 entity shall ensure that any comment submitted by a member of the public to the
			 site established under this section, including a comment on any plan proposed
			 by the entity or any other person, and any other comment relating to
			 Congressional redistricting in the State, is posted on the site not later than
			 72 hours after submission.
			(c)Updating of
			 InformationThe State
			 redistricting entity shall take all actions necessary to ensure that the site
			 established under this section is updated continuously to provide timely
			 advance notice of the entity’s meetings and to otherwise provide timely
			 information on the entity’s activities.
			(d)DeadlineThe
			 State redistricting entity shall establish the site under this section as soon
			 as practicable after the completion of the regular decennial census, but in no
			 case later than the final deadline provided under section 22(b) of the Act
			 entitled “An Act to provide for the fifteenth and subsequent decennial censuses
			 and to provide for an apportionment of Representatives in Congress”, approved
			 June 18, 1929 (2 U.S.C. 2a) for the Clerk of the House of Representatives to
			 transmit to the State the notice of the number of Representatives to which the
			 State is entitled in the following Congress.
			4.Opportunities for
			 Participation in Initial Development of Congressional Redistricting
			 PlansDuring the 60-day period
			 which begins on the date the State receives the notice referred to in section
			 3(d), the State redistricting entity shall solicit the input of members of the
			 public in its work to develop initial Congressional redistricting plans for the
			 State by carrying out the following activities:
			(1)Publishing and
			 posting on the Internet site established under section 3 the criteria which the
			 entity will use to develop the Congressional redistricting plan for the
			 State.
			(2)Holding at least one hearing in the State
			 at which members of the public may provide comments on such criteria and any
			 other issues relating to Congressional redistricting in the State.
			(3)Publishing and
			 posting the transcript of each such hearing, or posting a link to a video
			 recording of each such hearing, on the Internet site not later than 7 days
			 after the conclusion of the hearing.
			5.Opportunities to
			 Respond to Proposed Final Congressional Redistricting Plan Adopted by
			 Redistricting Entity
			(a)Notice of Final
			 PlanNot later than 10 days
			 prior to adopting a final Congressional redistricting plan for the State, the
			 State redistricting entity shall post on the Internet site established under
			 section 3 (and, if practicable, cause to have published in newspapers of
			 general circulation throughout the State) the following information:
				(1)A
			 detailed version of the proposed final plan, including—
					(A)a map showing each
			 Congressional district established under the plan;
					(B)a statement of the voting age population by
			 race and membership in a language minority group of each such district;
			 and
					(C)a statement of the
			 number of registered voters in each such district, broken down by political
			 party affiliation to the extent that such information is available under State
			 law.
					(2)A
			 statement explaining the entity’s reasons for adopting the proposed final plan
			 and the reasons why the adoption of the plan will best serve the public
			 interest.
				(3)Any dissenting
			 statement of any member of the entity who did not approve the proposed final
			 plan.
				(4)A
			 statement that members of the public may submit comments regarding the proposed
			 final plan through the Internet site, together with information on how members
			 of the public may submit such comments to the entity through other
			 methods.
				(b)Public Hearing
			 Prior to Adoption of Final PlanNot later than 7 days prior to adopting the
			 final Congressional redistricting plan for the State, the State redistricting
			 entity shall hold at least one hearing in the State at which members of the
			 public may provide comments on the plan and members of the entity may explain
			 the reasons why the adoption of the plan will best serve the public interest.
			 The entity shall publish and post the transcript of each such hearing, or post
			 a link to a video recording of each such hearing, on the Internet site
			 established under section 3.
			(c)Treatment of
			 Amended and New PlansIf, in
			 response to public comment or for any other reason, the State redistricting
			 entity posts an amended version of the proposed final Congressional
			 redistricting plan which is posted on the Internet site under subsection (a) or
			 posts a new proposed final Congressional redistricting plan, subsections (a)
			 and (b) shall apply with respect to the amended version of the plan or the new
			 plan in the same manner as such subsections apply with respect to the proposed
			 final plan which is first posted under subsection (a), except to the extent
			 that the application of such subsections would require the entity to violate a
			 deadline established by State law for the submission of a final Congressional
			 redistricting plan to the State legislature.
			6.Notice of Final
			 Adopted Congressional Redistricting PlanNot later than 7 days after the State
			 redistricting entity adopts the final Congressional redistricting plan for the
			 State, the entity shall post on the Internet site established under section 3
			 (and, if practicable, cause to have published in newspapers of general
			 circulation throughout the State) the following information:
			(1)A
			 detailed version of the plan, including—
				(A)a map showing each
			 Congressional district established under the plan;
				(B)a statement for
			 each such district of the total population and voting age population by race
			 and membership in a language minority group; and
				(C)a statement of the
			 number of registered voters in each such district, broken down by political
			 party affiliation to the extent that such information is available under State
			 law.
				(2)To the extent that
			 the State maintains data on the number of registered voters by race and
			 membership in a language minority group, a statement for each such district of
			 the number of registered voters by race and membership in a language minority
			 group.
			(3)A
			 statement explaining the entity’s reasons for adopting the plan and the reasons
			 why the adoption of the plan will best serve the public interest.
			(4)Any dissenting
			 statements of any members of the entity who did not approve the plan.
			7.Effective
			 DateThis Act and the
			 amendments made by this Act shall apply with respect to any Congressional
			 redistricting which occurs after the regular decennial census conducted during
			 2020.
		
